UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6735



FREDDY ALBERTO JUAREZ,

                                           Petitioner - Appellant,

          versus


DANIEL A. BRAXTON,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00776-JRS)


Submitted:   September 13, 2007       Decided:   September 19, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Freddy Alberto Juarez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Freddy    Alberto   Juarez    seeks   to   appeal   the   district

court’s order dismissing without prejudice his 28 U.S.C. § 2254

(2000) petition.    We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).         This appeal period is “mandatory

and jurisdictional.”     Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

March 22, 2007.    The notice of appeal was filed on April 26, 2007.*

Because Juarez failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                                    DISMISSED


     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                 - 2 -